Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teillet et al (US 2002/0135528 A1), hereinafter Teillet.
Regarding claim 1, Teillet (Figures 1 and 2) teaches an antenna device comprising a unitary dipole structure 12 (para [0031]) including a first pole 64 and a second pole 64, each pole being sheet-shaped and having a length corresponding to a resonant frequency band of the antenna device, wherein the first and second poles are coplanar and of matching dimensions.
Regarding claim 2, as applied to claim 1, Teillet (Figure 2) teaches that each of the first and second poles 64 has an approximately trapezoidal shape, with parallel upper and lower edges.
Regarding claim 4, as applied to claim 2, Teillet (Figure 2) teaches that the dipole structure has a central axis and each of the first and second poles has an outer edge forming an angle of less than approximately 45 degrees with the central axis.
Regarding claim 5, as applied to claim 1, Teillet (Figure 2) teaches that the length is a fraction of a wavelength of a central frequency of the resonant frequency band, less a factor depending on impedance of the dipole structure.
Regarding claim 6, as applied to claim 1, Teillet (Figures 1 and 2) teaches that the unitary dipole structure 12 further includes a third pole and a fourth pole, each of the third and fourth poles being sheet-shaped and having a length corresponding to a bandwidth of the antenna device, the third and fourth poles are coplanar and of matching dimensions, and the third and fourth poles are perpendicular to the first and second poles.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 7, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Teillet in view of Yu (EP 557853 A1).
Regarding claim 7, as applied to claim 6, Teillet (Figures 1 and 2) teaches the claimed invention except explicitly mention that the unitary dipole structure is circularly polarized.
Yu (Figures 5 and 7) teaches an antenna structure comprising first and second poles 66 and 68, third and fourth poles 70 and 72, wherein the length of the third and fourth poles is less than the length of the first and second poles.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dipole structure of Teillet such that the length of the third and fourth poles is less than the length of the first and second poles, as taught by Yu, doing so would create a difference in pole lengths which would result in phase quadrature between the dipoles and therefore circularly polarization.
Regarding claim 8, as applied to claim 6, Teillet teaches the claimed invention except that the length of the third and fourth poles is less than the length of the first and second poles.
Yu (Figures 5 and 7) teaches an antenna structure comprising first and second poles 66 and 68, third and fourth poles 70 and 72, wherein the length of the third and fourth poles is less than the length of the first and second poles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dipole structure of Teillet such that the length of the third and fourth poles is less than the length of the first and second poles, as taught by Yu, doing so would effectively tune the antenna to a desired frequency band.
Regarding claim 13, Teillet teaches the claimed invention, as applied to claim 1, except further comprising a balun structure, wherein an inner edge of each of the first and second poles is joined to the balun structure.
Yu (Figures 5 and 7) teaches an antenna structure comprising a balun structure 74, wherein an inner edge of each of the first and second poles 66 and 68 is joined to the balun structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Teillet to include a balun structure, wherein an inner edge of each of the first and second poles is joined to the balun structure, as taught by Yu, doing so would effectively create impedance matching.
Regarding claim 14, as applied to claim 13, Yu (Figures 5 and 7) teaches that the balun structure 74 with slits 88 and 90 is a split balun tube.
Regarding claim 15, as applied to claim 13, Yu (Figures 5 and 7) teaches that the balun structure 74 and the dipole structure 66/68/70/72 form a single unitary structure.

Allowable Subject Matter
5.	Claims 3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 16-20 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Teillet does not explicitly teach that the length of each of the first and second poles is along the upper edge.
Regarding claim 9, Teillet fails to further teach a body portion configured to act as a resonant cavity.
Claims 10-12 would have been found allowable for at least the reason for depending on claim 9.
Regarding claim 16, Zhang et al (CN 208507922U), hereinafter Zhang, teaches an antenna device comprising a dipole structure, a body portion including a cylindrical body and a circular base.
Zhang does not further teach that the dipole structure includes trapezoidal planar poles, wherein a lower edge of each pole is joined to the circular base, and the dipole structure and the body portion form a unitary additively manufactured structure.
Claims 17 and 18 are allowed for at least the reason for depending on claim 16.
Regarding claim 19, the antenna structure of Zhang would enable a method of manufacturing an antenna comprising the steps of printing a circular base and a cylindrical body, and forming sheet-shaped dipoles.
Zhang does not further teach the steps of printing a central core extending up from the circular base, and sheet-shaped poles extending out from the central core, and hollowing out the central core and cutting slits to form a split balun tube.
Claim 20 would have been found allowable for depending on claim 19.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Payne (WO 2011/017198 A2) discloses a crossed-shaped dipole having the length of first and second poles longer than length of third and fourth poles.
Harel et al (EP 1 367 672 A2) discloses a unitary dipole structure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845